DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed December 23, 2021 is acknowledged.  Claims 1-10 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a product (claims 1-4) in the reply filed on December  23, 2021 is acknowledged.  Claims 6-10 depend upon claim 5, and claim 5 has been amended to depend upon the protein powder of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 2 recites “about 0.5 grams of crude fat”.  Since “about 0.5 grams” is interpreted to include values slightly above and below 0.5 grams, the instant specification and the originally filed claims of October 2, 2019 fail to provide support for this quantity.  See P29 of the specification and the recitation of “Crude Fat, Serving:  0.497, Units:  grams” and MPEP 2173.05(b)
Claim 3 has the same issue as claim 2.  Claim 3 recites “about 0.4 grams of tryptophan”.  Since “about 0.4 grams” is interpreted to include values slightly above and below 0.4 grams, the instant specification and the originally filed claims of October 2, 2019 fail to provide support for this quantity.  See P29 of the specification and the recitation of “Tryptophan, Serving:  0.371, Units:  grams” and MPEP 21730.5(b).
Claim 4 has the same issue as claim 2.  Claim 4 recites “about 1.6 grams of aspartic acid”.  Since “about 1.6 grams” is interpreted to include values slightly above and below 1.6 grams, the instant specification and the originally filed claims of October 2, 2019 fail to provide support for this quantity.  See P29 of the specification and the recitation of “Aspartic Acid, Serving:  1.6, Units:  grams” and MPEP 2173.05(b).
Applicant is reminded with respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" 
Additionally, the failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “wherein the serving of said protein is 35 grams” at line 5.  It is unclear what is intended by this limitation.  More specifically, it is uncertain whether the serving of 35 grams as presently claimed refers to the serving size of the protein powder or the serving of protein itself in the powder.  Therefore, the scope of the claim is indefinite.
In claim 6, the recitation of “the method of claim 5” at line 1 lacks antecedent basis as there is no mention of a method anywhere in claim 5.  Therefore, the scope of claim 6 is indefinite.
In claim 7, the recitation of “the method of claim 5” at line 1 lacks antecedent basis as there is no mention of a method anywhere in claim 5.
Claim 7 further recites “filtering amine from the liquid separated by the filter”, and this claim depends upon claim 5.  It is unclear if the liquid in claim 7 refers to the liquid in step d and/or step e of claim 5.  Therefore, the scope of claim 7 is indefinite.
 In claim 8, the recitation of “the method of claim 5” at line 1 lacks antecedent basis as there is no mention of a method anywhere in claim 5.
Claim 8 further recites “distilling the liquid” at line 2, and this claim depends upon claim 5.  It is unclear if the liquid in claim 8 refers to the liquid in step d and/or step e of claim 5.  Therefore, the scope of claim 8 is indefinite.
In claim 9
Claim 9 further recites “distilling the liquid” at line 2, and this claim depends upon claim 5.  It is unclear if the liquid in claim 9 refers to the liquid in step d and/or step e of claim 5.  Therefore, the scope of claim 9 is indefinite.
In claim 10, the recitation of “the method of claim 5” at line 1 lacks antecedent basis as there is no mention of a method anywhere in claim 5.
Claim 10 further recites “adding solvent to the combined mixture prior to baking for the first time period” at line 2, and this claim depends upon claim 5.  It is uncertain what is intended by this step.  Since claim 5 requires combining the raw material with a solvent to create a mixture (step b) and baking the combined mixture for a first time period (step c), it is unclear if the step adding solvent to the combined mixture prior to baking for the first time period as recited in claim 10 is performed in addition to the combining step b of claim 5, OR if it refers to the combining step b of claim 5.  Therefore, the scope of claim 10 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delahanty, Jr. US 20050129835 (hereinafter “Delahanty”) in view of Nielsen, “How Should Dietary Guidance Be Given for Mineral Elements with Beneficial Actions or Suspected of Being Essential?” (hereinafter “Nielsen”) and Hokin et al., “Analysis of the Cobalt Content in Australian Foods” (hereinafter “Hokin”).
With respect to claim 1, Delahanty teaches a protein powder product (paragraphs [0013], [0025], [0026], and [0049]).
Regarding the limitation of comprising less than 35 milligrams per serving of lithium as recited in claim 1, Delahanty does not expressly disclose this feature.
Nielsen teaches lithium is an ultratrace mineral element, and the typical human daily dietary intake of lithium is 200-600 µg (P2377 and P2380).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select any portions of the disclosed range, including the instantly claimed range of less than 35 milligrams per serving of lithium, from the range disclosed in the prior art reference with the expectation of successfully preparing a functional protein powder product.  One of ordinary skill in the art would have been motivated to do so because Nielsen teaches ultratrace elements are essential for health in small amounts Delahanty teaches the protein compositions can include further beneficial substances such as minerals (paragraphs [0013] and [0017]).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of comprising less than 35 milligrams per serving of boron as recited in claim 1, Delahanty does not expressly disclose this feature.
Nielsen teaches boron is an ultratrace mineral element, and the typical human daily dietary intake of boron is 0.5-3.0 mg (P2377 and P2378).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select any portions of the disclosed range, including the instantly claimed range of less than 35 milligrams per serving of boron, from the range disclosed in the prior art reference with the expectation of successfully preparing a functional protein powder product.  One of ordinary skill in the art would have been motivated to do so because Nielsen teaches ultratrace elements are essential for health in small amounts (P2377) and Delahanty teaches the protein compositions can include further beneficial substances such as minerals (paragraphs [0013] and [0017]).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of comprising less than 35 milligrams per serving of cobalt as recited in claim 1, Delahanty does not expressly disclose this feature.
Hokin teaches normal daily intake of cobalt is reported to be in the range of 2.5 to 3.0 mg/day and poisoning occurs within the range of greater than 23-30 mg cobalt daily (P284, Introduction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select any portions of the disclosed range, including the instantly claimed range of less than 35 milligrams per serving of cobalt, from the ranges disclosed in the prior art reference with the expectation of successfully preparing a functional protein powder product.  One of ordinary skill in the art would have been motivated to do so because Hokin teaches cobalt is a component of vitamin B12 in the context of human physiology (P284, Introduction) and Delahanty teaches the protein compositions can include further beneficial substances such as minerals and vitamins (paragraphs [0013] and [0017]).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of the serving of said protein is 35 grams, modified Delahanty teaches the protein content should be at least between about 3 grams and about 300 grams (paragraph [0020]), which encompasses the presently claimed range.  prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 3, Delahanty in view of Nielsen and Hokin teach the protein powder product of claim 1 which has been addressed above.
Regarding the limitation of comprising about 0.4 grams of tryptophan as recited in claim 3, Delahanty teaches the protein includes an amino acid profile with between about 0.5% and about 3.0% by weight of tryptophan (paragraph [0018]), which encompasses the claimed range of about 0.4 grams of tryptophan per 35 g serving (about 1%).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 4, Delahanty in view of Nielsen and Hokin teach the protein powder product of claim 1 which has been addressed above.
Regarding the limitation of comprising about 1.6 grams of aspartic acid as recited in claim 4, Delahanty teaches the protein includes an amino acid profile with between about 5% and about 9.5% by weight of aspartic acid (paragraph [0018]), which encompasses the claimed range of about 1.6 grams of aspartic acid per 35 g serving (about 5%).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of 

With respect to claim 5, Delahanty in view of Nielsen and Hokin teach the protein powder product of claim 1 which has been addressed above.
Regarding the limitation that the protein powder product is generated by sanitizing raw material from aquatic animals mixture with ozone (step a); combining the raw material with a solvent to create a mixture (step b); baking the combined mixture for a first time period (step c); separating, with a filter, liquid from the combined mixture that was baked for the first time period (step d); baking the combined mixture without the separated liquid for a second time period; separating, with a filter, liquid from the combined mixture that was baked for the second time period (step e); curing the combined mixture (step f); and processing the cured mixture to produce protein powder (step g) as recited in claim 5, it appears claim 5 includes process limitations for preparing the protein powder product.  It is unclear how the steps of sanitizing, combining, baking, separating, baking, curing, and processing of claim 5 impart distinctive structural characteristics to the final protein powder product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  
As shown above, Delahanty in view of Nielsen and Hokin teach the protein powder product of claim 1.  Additionally, Delahanty teaches the protein may be derived from fish and optimally configured for the user (paragraphs [0013], [0026], and [0049]).  Further, the steps as recited in the claims does not appear to produce a materially different product from the prior art .  Therefore, since the protein powder as recited in claim 1 is the same as the protein product disclosed by modified Delahanty, as set forth above, claim 5 is unpatentable even though the protein product of modified Delahanty was made by a different process.  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

With respect to claims 6-10, Delahanty in view of Nielsen and Hokin teach the protein powder product of claim 5 which has been addressed above.
Regarding the limitations of further baking the combined mixture without the separated liquid for a third time period and separating liquid from the combined mixture that was baked for the third time period as recited in claim 6, further comprising filtering amine from the liquid separated by the filter as recited in claim 7, further comprising  distilling the liquid and  filtering at least a portion of the distilled liquid to produce fish oil as recited in claim 8, further comprising distilling the liquid; filtering at least a portion of the distilled liquid to produce water; and purifying the water as recited in claim 9, and 
As shown above, Delahanty in view of Nielsen and Hokin teach the protein powder product of claims 1 and 5.  Additionally, Delahanty teaches the protein may be optimally configured for the user (paragraphs [0013], [0026], and [0049]).  Further, the steps as recited in the claims does not appear to produce a materially different product from the prior art.  Therefore, since the protein powder as recited in claims 1 and 5 is the same as the protein product disclosed by modified Delahanty, as set forth above, claims 6-10 are unpatentable even though the protein product of modified Delahanty was made by a different process.  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delahanty, Jr. US 20050129835 (hereinafter “Delahanty”) in view of Nielsen, “How Should Dietary Guidance Be Given for Mineral Elements with Beneficial Actions or Suspected of Being Essential?” (hereinafter “Nielsen”) and Hokin et al., “Analysis of the Cobalt Content in Australian Foods” (hereinafter “Hokin”) as applied to claim 1 above, and in further view of Davenport et al. US 20040156882 (hereinafter “Davenport”).
With respect to claim 2, Delahanty in view of Nielsen and Hokin teach the protein powder product of claim 1 which has been addressed above.
Regarding the limitation of comprising about 0.5 grams of crude fat, modified Delahanty does not expressly disclose this feature.
Davenport teaches protein powder component with a very low fat content of below 1.5% (paragraphs [0047], [0048], [0062] and [0063]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select any portions of the disclosed range, including the instantly claimed range of about 0.5 grams of crude fat, from the range disclosed in the prior art reference with the expectation of successfully preparing a functional protein powder product.  One of ordinary skill in the art would have been motivated to do so because Davenport teaches the low fat protein component may improve absorption of nutrients (paragraphs [0036] and [0047]), and Delahanty teaches the protein may be optimally configured for In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793